Citation Nr: 1801414	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to June 25, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from May 1960 to May 1964 and June 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in April 2017 when it was remanded to schedule a hearing before the Board.  In November 2017, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran's right ear hearing impairment is not worse than level II prior to December 17, 2013, or level V thereafter.  

2.  The Veteran's left ear hearing impairment is not worse than level IV prior to May 12, 2015, or level V on that date.  
 

CONCLUSION OF LAW

The criteria for a rating of 10 percent for hearing loss is met effective December 17, 2013; the criteria for an initial compensable rating prior to December 17, 2013, or in excess of 10 percent thereafter have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  All available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran as relevant to the claim have been obtained.  The Veteran and his representative have not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The record includes audiometric evaluations which are adequate for adjudicative purposes, most recently dated in December 2015.  The Veteran has not alleged that the hearing loss is worse than that depicted in the examination records.  The Board notes that the private evaluation record does not specify the word list used for speech audiometry.  For the purposes of this decision, the Board assumes the Maryland CNC word list was used, as required by VA regulation.  As such, the Board finds there is no prejudice from adjudicating the matter at this time.  Cf. Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the Veteran's appeal.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment [pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz), the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average. 38 C.F.R. § 4.86.

The record includes the Veteran's history of difficulty hearing and understanding conversations, particularly on the phone or if he is not looking at the person speaking.  He also reported sensitivity to loud noise due to his hearing aids.  He contends that a compensable rating is warranted throughout and that a higher rating is warranted from June 25, 2014.  

An August 2010 VA examination record indicates that audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
55
LEFT
30
40
50
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The VA audiometric findings reflect level II in the each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A September 2011 private treatment record indicates audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
55
55
LEFT
30
40
50
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  The record does not specify what word list was used; it is unclear whether the speech audiometry was performed using the Maryland CNC word list.  For the purposes of this decision, the Board will assume the Maryland CNC word list was used.  The VA audiometric findings reflect level II in the right ear and level IV in the left ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

An April 2012 VA treatment record indicates audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
60
LEFT
35
45
55
65
65

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The VA audiometric findings reflect level II in the right ear and level III in the left ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A December 2013 VA treatment record indicates audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
25
35
45
55
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The VA audiometric findings reflect level V in the right ear and level IV in the left ear.  These designations in combination correspond to a 10 percent rating.  38 C.F.R. § 4.85, Table VII.

A June 2014 VA examination record reveals the Veteran's history of having trouble hearing in all situations.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
70
70
LEFT
40
50
65
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The VA audiometric findings reflect level IV in the left ear.  The findings reveal an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86(a).  The findings reflect level V in the right ear under Table VI or Table VIa.   The designations in combination correspond to a 10 percent rating.  38 C.F.R. § 4.85, Table VII.

A May 2015 VA treatment record indicates audiometric testing was performed.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
65
LEFT
20
35
45
60
65

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  The VA audiometric findings reflect level IV in the right ear and level V in the left ear.  These designations in combination correspond to a 10 percent rating.  38 C.F.R. § 4.85, Table VII.

Upon consideration of the evidence, a 10 percent rating is warranted effective December 17, 2013, the date of the December 2013 VA testing.  The schedular criteria for a compensable rating prior to December 17, 2013, or a rating in excess of 10 percent thereafter have not been met.  The reliable and adequate examination results document that the Veteran does not have sufficient hearing impairment to warrant a compensable rating prior to December 17, 2013, or a rating in excess of 10 percent thereafter.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the evidence does not support a compensable rating prior to December 17, 2013, or in excess of 10 percent thereafter.  





ORDER

A 10 percent rating for hearing loss is granted effective December 17, 2013; an initial compensable rating prior to December 17, 2013, or a rating in excess of 10 percent thereafter is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


